DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim 21 has been added, no claim(s) have been amended or canceled, therefore claim(s) 1-17, and 21 is/are pending in the application and have been presented for examination.
Summary
Office Action Summary:
The Applicant’s arguments have been fully considered however they are not persuasive, see Response to Arguments below.

Examiner’s Note
The Examiner has interpreted the “user specific” portion of claim 3 as being any type of information pertaining to the user information, similarly the “device specific” portion of claim 3 is interpreted to be any type of information pertaining the device, as based on the Applicant’s disclosure at ¶0081. 
The Examiner notes that the Applicant does not provide a definition or an example for the term “heuristics” used at claim(s) 1, 4-5, 7-8, and 11 therefore the plain and ordinary meaning of “heuristics” is applied, see MPEP 2111.01. Merriam-Webster’s 
The Examiner notes for the benefit of the Applicant that the machine learning algorithm (“MLA”) as recited in the claims appears to be “throw away” utility and does not have much patentable weight. At claim 1 the determination as to whether or not the user has visited a location is performed by generating the dwell profile of the user, which explicitly indicates that the determination is performed by analyzing the geo-track of the user to determine that the user was within a pre-defined vicinity of a POI at a predetermined timeframe, therefore it appears the step involving the machine learning algorithm for making the same determination is redundant and not necessary, which appears to indicate that the machine learning algorithm as cited by the claims has no specific or substantial utility, see MPEP 2107(B)(II) for more information. 
For example, being in a pre-defined vicinity is indicated as being within a distance or radius, and possibly for a period of time (see, e.g., dependent claims 12-14), but that same standard or rule would appear applied by both the generating of the dwell profile and the MLA. Therefore, the dwell profile and the MLA appear to be performing the same operation, just phrased differently.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-17 and 21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that Claim(s) 1-17 and 21 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, Claim 1 recites, "A method of determining a fact of a visit of a user to a point of interest (POI), the user using a wireless device having a geo-location module and a wireless device identifier, the POI being in a location, the method being executed at a server having a processor and a non-transient memory communicatively coupled to the processor, the non- transient memory storing processor-executable instructions thereon for executing the method, the method comprising: 
	- receiving during an in-use phase, at the server, the wireless device identifier of the wireless device; 
	- receiving during the in-use phase, at the server based on the wireless device identifier, a geo-track generated by the wireless device;
	 - generating, based on the geo-track, a dwell profile of the wireless device of the user, the dwell profile being indicative of the wireless device of the user having been in a pre-defined vicinity of the location of the POI over a pre-determined timeframe; 
	- inputting, by the server into a Machine Learning Algorithm (MLA) as an in-use input, the dwell profile of the wireless device of the user, the MLA having been trained 
	 - identifying a training set of sequential timestamped geo-tracked locations of a training wireless device associated with a training user based on a training wireless device identifier of the training wireless device,
	 - determining, based on the training sequential set of the geo-tracked locations, a training dwell profile of the training wireless device, the training dwell profile being indicative of the training wireless device having been in the pre-defined vicinity of the location of the POI over a pre-determined training timeframe, and 
	 - applying a set of heuristics to the training sequential set of the geo-tracked locations and a user profile associated with the training user to generate a training label indicative of whether the training user has visited the location of the POI, thereby generating the given training dataset having the training dwell profile and the training label; and 
	 - receiving during the in-use phase, by the server from the MLA as an in-use output based on the dwell profile, an indication of whether the user visited the POI.

The underlined limitations of the claim(s) indicate additional elements that are to be further evaluated at Step 2A-2. Claim 21 is similar to claim 1 except for reciting A method of determining a fact of a visit of a user to a point of interest (POI), the user using a wireless device having a geo-location module, the POI being in a location, the method being executed at a server having a processor and a non-transient memory 
	The limitations of the claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles/practices and/or marketing/sales activities. The Examiner finds that the claims recite the common business practice of tracking users near or within a business, for example a retail associate tracking who enters the shop and/or how long they stay and offering assistance.
Dependent Claim(s) 2-14, and 16-17 are also considered as encompassed by the abstract idea as indicating user and device information (Claim 3), determining if the user interacted with a website (Claim 4), determining if the user performed a web search (Claim 5), identifying that the web resource is a map search (Claim 6), determining that the user visited the location within a specific time period (Claim 7), determining that the user was exposed to a targeted message (Claim 8), the target message being an online targeted message (Claim 9), the target message being an targeted offline message (Claim 10), determining that the user visited the location after being exposed to the targeted message (Claim 11), the time limit being less than 5 hours (Claim 12), the 

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of a geo-location module 
a server having a processor and a non-transient memory communicatively coupled to the processor, the non- transient memory storing processor-executable instructions thereon for executing the method, the method comprising, receiving during an in-use phase, at the server - receiving during the in-use phase, at the server - inputting, by the server into a Machine Learning Algorithm (MLA), receiving during the in-use phase, by the server from the MLA (claim 1, 21) does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The claims appear to be directed to just sending and receiving data. The Examiner notes that it appears that the Machine Learning Algorithm is not necessarily required to be “executed at the server”, the claims as currently drafted indicate that an input is provided (i.e., sent, transmitted, etc.), and a result “indication of whether the user visited the POI” is received, this indicates that the MLA would be provided by a third party and is not executed at the server, furthermore it appears that the determination as to whether or not the user visited a location is performed at the previous step when 
	Furthermore, limitations of the claims does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under the 2019 PEG Step 2B analysis, the Claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The limitation of determining that the user’s device connected to a local area network (LAN) at Claim 15, the Examiner finds to be well known in the art for determining the location of the user (see Griswold et al US 7,827,261 B1 at Col 5:52-60) and therefore does not provide an inventive concept nor significantly or substantially more than the judicial exception itself. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 7, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0112835 A1), hereinafter “Li”.

	Claim 1: Li discloses A method of determining a fact of a visit of a user to a point of interest (POI), the user using a wireless device having a geo-location module and a wireless device identifier (0161-0163, device identifier, GPS application, 0147, 0164, device identifier may be associated and linked to a specific user), the POI being in a location (0108, visit mobility gene may represent movements relating to a specific location, such as a train station, store, recreational location, or some other specific location, 0083, 0067, 0219), the method being executed at a server having a processor and a non-transient memory communicatively coupled to the processor, the non- transient memory storing processor-executable instructions thereon for executing the 
	- receiving during an in-use phase, at the server, the wireless device identifier of the wireless device (0162, 0163-0164); 
	- receiving during the in-use phase, at the server based on the wireless device identifier, a geo-track generated by the wireless device (see 0161-0164, 0402-0403, a data set with location observations may be received); 
	 - generating, based on the geo-track, a dwell profile of the wireless device of the user, the dwell profile being indicative of the wireless device of the user having been in a pre-defined vicinity of the location of the POI over a pre-determined timeframe (0109, a visit may be determined by a user's location observations being constant or within a certain radius for a period of time, 0110, 0141, 0400, 0405); 
	- inputting, by the server into a Machine Learning Algorithm (MLA) as an in-use input, the dwell profile of the wireless device of the user, the MLA having been trained based on a plurality of training datasets from a plurality of training users (see at least 0009, 0083, 0085-0087), each training dataset of the plurality of training datasets having been generated by:
	 - identifying a training set of sequential timestamped geo-tracked locations of a training wireless device associated with a training user based on a training wireless device identifier of the training wireless device (0267, 0268, 0271-0274),
	 - determining, based on the training sequential set of the geo-tracked locations, a training dwell profile of the training wireless device, the training dwell profile being 
	Page 3 of 7 - applying a set of heuristics to the training sequential set of the geo-tracked locations and a user profile associated with the training user to generate a training label indicative of whether the training user has visited the location of the POI, thereby generating the given training dataset having the training dwell profile and the training label (0278-0280); 
	Where Li discloses the machine learning algorithm, the identification of training data and applying heuristics to make a determination (see 0085-0087, 0278-0280) it appears that the MLA is used to determine a mode of transportation using the trajectory and visit genes (mobility gene) of the user therefore it appears that Li may not explicitly disclose that a determination is made by the MLA as to whether or not the user visited the POI, therefore Li may not explicitly disclose, 			and - receiving during the in-use phase, by the server from the MLA as an in-use output based on the dwell profile, an indication of whether the user visited the POI. However, the Examiner finds and understands that it would have been readily apparent and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the same technique of analyzing the location data or the mobility gene of a user via a machine learning algorithm to determine a mode of transportation for determining whether or not the user has visited a POI with reasonable expectation of success, and therefore 

	Claim 2: Li discloses The method of claim 1, wherein the generating the dwell profile of the wireless device comprises:
	 - analyzing the geo-track generated by the geo-location module, the geo-track having a set of timestamped geo-tracked locations received from the geo- location module of the wireless device (0082, a user's trajectory may be analyzed using machine learning from a set of training data, trajectory data may be sequential location data that contains a timestamp and location information); and
	 - the set of timestamped geo-tracked locations including a sequential set of the geo-tracked locations that are both within the pre-defined vicinity of the location of the POI and have timestamps that correspond to the pre-determined timeframe (0109, a visit may be determined by a user's location observations being constant or within a certain radius for a period of time, 0110, 0400, 0405).  

	Claim 3: Li discloses The method of claim 1, wherein the each user profile of a training user comprises a user specific portion and a device specific portion (Li at 0161-0163, device identifier, GPS application, 0101, 0110, 0151, demographic information, 0147, 0164, device identifier may be associated and linked to a specific user).  
	


	Claim 13: Li discloses, The method of claim 7, wherein the pre-determined vicinity is defined by a radius around the location of the POI, the radius being five hundred meters (Li at 0451, parameters for determining a stay may include a radius threshold or stay radius, some instances of 750 meters, 500 meters, and even 250 meters has been effective).  

	Claim 14: Li discloses, The method of claim 7, wherein the pre-determined vicinity is defined by a radius around the location of the POI (Li at 0451), it appears that Li may not explicitly disclose, the radius being one hundred and fifty meters, however Li does indicate that a radius threshold less than 1000 meters can be effective (Li at 0451), the Examiner finds and understands that it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to include setting the radius to 150 meters, as indicated by Li setting the threshold radius below 1000 

	Claim 16: Li discloses, The method of claim 1, wherein the timestamp of each geo-tracked location in the sequential set of the geo-tracked locations is indicative of a time that occurred at least a pre-determined time-distance after the time indicated by the timestamp of a geo- tracked location preceding that geo-tracked location (0065, stays may be identified by first grouping sequences of location data points based on a distance and time threshold, 0067, 0082). 

	Claim 17: Li discloses, The method of claim 1, wherein each geo-tracked location in the sequential set of the geo-tracked locations is no more than a pre-determined distance away from another geo-tracked location in the sequential set of the geo-tracked locations (Li at 0065-0066, stays may be identified by first grouping sequences of location data points based on a distance and time threshold, 0403 the location observations may be sorted by timestamp, for each location data point the distance traveled from the previous data point may be calculated, 0405-0408).
	
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0112835 A1), hereinafter “Li”, in view of Champaneria et al (US 9,773,209 B1), hereinafter “Champaneria”.

Claim 4: Li discloses The method of claim 2, however where Li discloses user information associated with the device it appears that the information is related to the demographics of the user (Li at 0161-0164) therefore it appears that Li my not explicitly disclose, wherein the set of heuristics for each training user comprises a first subset of heuristics applicable to the user specific portion of the respective user profile, the first subset of heuristics being configured for executing a determination that the respective training user interacted with a resource associated with the POI, the resource including at least one of a telephone line associated with the POI, and a website associated with the POI, Champaneria, however teaches a machine learning algorithm for determining that a user has interacted with a webpage associated with a point of interest (see Champaneria at Col 3:5-15, Col 5:12-25, Col 9:25-28, Col 9:35-38, webpages identified from the user’s search, Col 10:56-61, Col 12:3-9, the information items may include search queries of the user and/or purchases of the user that occur during, or within a threshold time of the visit, Col 10:28-43). The Examiner finds determining that a user interacted with a webpage associated with a location or point of interest that was visited by the user to be applying a known technique to a known device, method or product with reasonable expectation of success. 
	Therefore it would have been obvious before the effective filing date of the claimed invention to further incorporate the technique of determining that a user has interacted with a webpage associated with a point of interest as taught by Champaneria with the system and method of determining that a user has visited a location of Li in 
	
	Claim 5: Li discloses The method of claim 3, where Li discloses determining a user’s location by a navigation application or location-based services being used provide directions (Li at it 0162 and 0289), it appears that Li may not explicitly disclose, wherein the first subset of heuristics is further configured for executing a determination that the respective training user interacted with a web resource and the interaction with the web resource included a web search by the respective training user of the POI in the web resource, Champaneria however discloses determining a user has searched for the point of interest via a web search (see Champaneria at Col 5:12-25, Col 9:25-28, Col 9:35-38, webpages identified from the user’s search, Col 10:56-61, Col 12:3-9, the information items may include search queries of the user and/or purchases of the user that occur during, or within a threshold time of the visit, Col 10:28-43). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate determining that the user has performed a web search associated with the point of interest as taught by Champaneria with the system and method for determining the visit data of a user as disclosed by Li in order to effectively determine that the user actually visited the location (Champaneria at Col 9:25-28, Col 9:35-38).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Champaneria, further in view of Shaw et al, (Blake Shaw, Jon Shea, Siddhartha Sinha, Andrew Hogue, Learning to Rank for Spatiotemporal Search, WSDM’13, Proceedings of the sixth ACM international conference on Web search and data mining, published 2013), hereinafter “Shaw”. The Examiner has not included a PDF copy of the document since the Examiner is citing to the NPL document submitted 9/17/2019 by the Applicant.

	Claim 6: Li in view of Champaneria discloses The method of claim 5, however it appears that Li in view of Champaneria may not explicitly disclose, wherein the web resource is a map service and the web search was in the map service for the POI, the web search having been executed by the respective training user, Shaw however discloses a map service for generating an a map indicating a specific venue searched for by the user (see Shaw at page 5-6, see also Fig. 6). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the map service of Shaw with the system and method for determining visit data of a user disclosed by Li in view of Champaneria in order to effectively guide the user to the point of interest (Shaw at page 3). 

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mello et al (US 2019/0012680 A1), hereinafter “Mello”.

Claim 8: Li discloses The method of claim 7, however where Li discloses determining if the user has moved to within a specific location (see Li at 0109, 0430-0431), it appears that Li may not explicitly disclose, wherein the second subset of heuristics is further configured for executing a determination that the respective training user was exposed to a targeted message associated with the POI before having moved to within the pre- determined vicinity of the location of the POI, Mello, however teaches determining what advertisements the user has been exposed to, either online or offline, and monitoring the user’s location to determine if the user visits a store as a result of being exposed to the advertisement (see Mello at 0089-0090, the data analyzer may associate an instance of an advertisement exposure and/or a user's visit to a retail establishment with one or more user-submitted queries and the query search results when the queries and the query results are related to or associated with the product or service advertised in the advertisement, 0095-0096, the previous (N) days can specify the maximum time that can lapse between a monitored person submitting a query or being exposed to an advertisement and the person performing some action (e.g., visit a retail establishment, purchase a product/service, etc.) related to the query search results or that advertisement so that the query search results or advertisement can be credited as having influenced the monitored person to perform the action). The Examiner finds that monitoring a user’s location after being exposed to an advertisement to determine if the user visited a retail establishment to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.

	
	Claim 9: Li in view of Mello discloses The method of claim 8, it appears that Li may not explicitly disclose, wherein the targeted message is an online targeted message, Mello however determining that a user has been exposed to either an online or offline targeted advertisement prior to visiting a retail establishment (see Mello 0025-0027, Media presentations may include, for example, a television program, a radio program, movies, songs, advertisements, Internet information, and/or any other video information, audio information, still image information, and/or computer information to which a person may be exposed, a media source, such as, for example, a billboard, a print display (e.g., a poster), a video presentation device, an audio presentation device, etc., see also 0073-0074). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to including monitoring a user’s exposure to both online and offline targeted advertisements as taught by Mello with the system and method of determining that a user visited a location as disclosed by Li, in order to increase advertising effectiveness by 

	Claim 10: Li in view of Mello discloses, The method of claim 8, however it appears that Li may not explicitly disclose, wherein the targeted message is an offline targeted message, Mello however determining that a user has been exposed to either an online or offline targeted advertisement prior to visiting a retail establishment (see Mello 0025-0027, Media presentations may include, for example, a television program, a radio program, movies, songs, advertisements, Internet information, and/or any other video information, audio information, still image information, and/or computer information to which a person may be exposed, a media source, such as, for example, a billboard, a print display (e.g., a poster), a video presentation device, an audio presentation device, etc., see also 0073-0074). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to including monitoring a user’s exposure to both online and offline targeted advertisements as taught by Mello with the system and method of determining that a user visited a location as disclosed by Li, in order to increase advertising effectiveness by determining which types of advertisements influence users into visiting a retail establishment (see Mello at 0073-0074).

	Claim 11: Li in view of Mello discloses The method of claim 8, however it appears that Li may not explicitly disclose, wherein the second subset of heuristics is further 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining if a user visited a retail establishment within a time threshold after being exposed to an advertisement with system and method of determining if a user has visited a location disclosed by Li in order to determine the effectiveness of the advertisement at influencing the user to visit a retail establishment (Mello at 0096).
	
	Claim 12: Li in view of Mello discloses The method of claim 11, however it appears that Li may not explicitly disclose however wherein the pre-determined time limit is less than five hours, Mello, however teaches monitoring a user’s location after being exposed to an advertisement to determine if the user visited a retail establishment within a threshold amount of time where the threshold can be within a number of days or hours (Mello at 0096-0097), although Mello does not explicitly teach .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0112835 A1), hereinafter “Li”, in view of Calio et al (US 2017/0255988 A1), hereinafter “Calio”.

	 Claim 15: Li discloses The method of claim 7, however it appears that Li may not explicitly disclose, wherein the second subset of heuristics is further configured for executing a determination that the respective training wireless device 16522577.1Serial No.: 16/573,204 Page 5 of 7connected, via the training communication module, to a local area network (LAN) associated with the POI, however, Calio teaches determining a user’s location by detecting the user’s device via local area network (LAN) in order to present targeted offers to the user located at a store (Calio at 0043). The Examiner finds determining a user’s location via the user’s device being detected by a local area network to be applying a known technique to a known device method or product. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing to date to further modify the heuristics of Li with determining a user’s location by detecting the user’s device via local area network in order to determine that the respective training wireless device 16522577.1Serial No.: 16/573,204Page 5 of 7connected to a local area network (LAN) associated with the POI of Calio thus providing a more .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Calio, further in view of Champaneria.

	Claim 21: Li discloses A method of determining a fact of a visit of a user to a point of interest (POI), the user using a wireless device having a geo-location module (0161-0163, device identifier, GPS application, 0147, 0164, device identifier may be associated and linked to a specific user), the POI being in a location (0108, visit mobility gene may represent movements relating to a specific location, such as a train station, store, recreational location, or some other specific location, 0083, 0067, 0219), the POI being in a location (0108, visit mobility gene may represent movements relating to a specific location, such as a train station, store, recreational location, or some other specific location, 0083, 0067, 0219),  the method being executed at a server having a processor and a non-transient memory communicatively coupled to the processor, the non-transient memory storing processor- executable instructions thereon for executing the method (0112-0115, processor, computer-readable medium, computer-readable program code, 0129, server), the method comprising: 17573480.1 40703/132Serial No.: 16/573,204 Page 6 of 12 
receiving during the in-use phase, at the server, a geo-track generated by the wireless device (see 0161-0164, 0402-0403, a data set with location observations may be received);  
	generating, based on the geo-track, a dwell profile of the wireless device of the user, the dwell profile being indicative of the wireless device of the user having been in a pre-defined vicinity of the location of the POI over a pre-determined timeframe (0109, a visit may be determined by a user's location observations being constant or within a certain radius for a period of time, 0110, 0141, 0400, 0405);
	 inputting, by the server into a Machine Learning Algorithm (MLA) as an in-use input, the dwell profile of the wireless device of the user, the MLA having been trained based on a plurality of training datasets from a plurality of training users (see at least 0009, 0083, 0085-0087), each training dataset of the plurality of training datasets having been generated by: 
	identifying a training set of sequential timestamped geo-tracked locations of a training wireless device associated with a training user based on a training wireless device identifier of the training wireless device (0267, 0268, 0271-0274), 
	determining, based on the training sequential set of the geo-tracked locations, a training dwell profile of the training wireless device, the training dwell profile being indicative of the training wireless device having been in the pre-defined vicinity of the location of the POI over a pre-determined training timeframe (0273-0274, see also fig. 14),
and applying a set of heuristics to the training dwell profile and a user profile associated with the training user to generate a training label indicative of whether the training user has visited the location of the POI (0278-0280), 
	It appears that Li may not explicitly disclose, wherein applying the set of heuristics comprises determining, based on the user profile whether the respective training wireless device connected to a local area network (LAN) associated with the POI, Calio, however teaches determining a user’s location by detecting the user’s device via local area network (LAN) in order to present targeted offers to the user located at a store (Calio at 0043). 
	The Examiner finds determining a user’s location via the user’s device being detected by a local area network to be applying a known technique to a known device method or product. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing to date to further modify the heuristics of Li with determining a user’s location by detecting the user’s device via local area network in order to determine that the respective training wireless device connected to a local area network (LAN) associated with the POI of Calio thus providing a more accurate indication that the user is near or at the POI. Applying a known technique to a known device, method or product ready for improvement to yield predictable results is obvious.
	It appears that Li in view of Calio may not explicitly disclose, and wherein applying the set of heuristics comprises determining, based on the user profile whether the respective training user interacted with a web resource corresponding to the POI, 
	Where Li discloses the machine learning algorithm, the identification of training data and applying heuristics to make a determination (see 0085-0087, 0278-0280), it appears that the MLA is used to determine a mode of transportation using the trajectory and visit genes (mobility gene) of the user therefore it appears that Li may not explicitly disclose that a determination is made by the MLA as to whether or not the user visited the POI, therefore Li may not explicitly disclose, 			and receiving during the in-use phase, by the server from the MLA as an in-use output based on the dwell profile, an indication of whether the user visited the POI. 
.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
Bailey et al (U.S. Patent Publication No. 2020/0042742, herein Bailey), indicates using a machine learning algorithm to determine if a user has actually visited a place of interest, see at least 0030-0031.

Response to Arguments
The Applicant’s arguments have been fully considered however they are not persuasive, the Applicant argues that the claim(s) are not directed to an abstract idea, specifically that the claims do not recite any of the examples of fundamental economic practices in the MPEP, but rather directed to a specific set of steps for determining whether or not an individual visited a POI. The Examiner notes for the benefit of the Applicant that the 
The Applicant argues that the Examiner fails to properly articulate the rejection under 35 USC 103 and indicate the base device and comparable device of the prior art as required by the MPEP, more specifically, the Applicants argues, “The Office appears to suggest that the MLA described in Li that is used to determine a mode of transportation could be used to determine whether a user has visited a POI. But this is false. That MLA could not simply be adapted for a different use…” (see Page 8 of Remarks), however, the rejection set forth by the Examiner is not based on using the same MLA but rather using the same technique of applying machine learning to develop an algorithm to make a prediction as to whether or not the user visited a point of interest as required by the claims. The algorithm set forth by the claims requires a “training dwell profile” and “heuristics” to “generate a…label”, therefore it would appear that any type of machine learning can be used and thus the claims just require the output of a label, such as “visited” or “not visited”. This label is based on training rules of thumb (i.e. heuristics) where the training determination can be that if you stay/dwelled for “X” amount of time (or longer) than it is considered a visit, but if “<X” amount of time then it is not considered a visit. Li discloses a dwell time and threshold used to determine that the user has stayed at a location for a threshold amount of time and also indicates that various options can exist such as 5, 10, 15 minutes as a stay threshold (see Li at 0452-0453). Thus, the same technique of using machine learning as applied by Li to determine a mode transportation can be used to A) label whether the dwell is a “visit”, or B) select 
	At paragraphs 0452-0453, Li establishes stay thresholds, as discussed above, to determine the “stays” of a user, to clarify for the benefit of the Applicant, these stays and thresholds can be regarded as the base device (method or product) and the machine learning applied to determine a mode of transportation as the comparable device (method or product). As set forth in the rejection (see Office Action letter dated 6 July 2021, starting on page 12), the Examiner clearly indicates that Li discloses identifying training data and applying heuristics and that the same technique of analyzing location data (i.e. the stays and thresholds) to determine of mode of transportation could likewise be used to determine a “visit” of the user, in other words, the same type of machine learning and training data (even the same training data since it has the dwell data in it) can be employed for the purpose of determining a “stay”/”visit” as well as for determining a mode of transportation. Basically, the gathered data and inputs for the MLA are essentially the same just that the desired result/output is different (a mode of transportation as opposed to a visit). The rejection set forth by the Examiner clearly indicates this to the Applicant, lastly the Examiner finds that no additional findings are necessary to establish a rejection, as such, and for the reasons mentioned above the Examiner finds that the Applicant’s arguments are not persuasive. Therefore the Examiner has maintained the rejection under 35 USC 103.
The Applicant relies on the same arguments for depending claims 2-17, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-17.
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622